Davis, Judge,
dissenting in part:
The only aspect of this case in which I disagree with the court is as to the disposition of the $4,445.22 in net unex-pended contract funds still held by the Government. Although of the view (which I join) that the subcontractors are entitled to that money,1 the majority sees no proper way in which this court can effectuate that conclusion. Agreeing that the subcontractors cannot on their own sue the United States directly, I would use the mechanism of our third-party practice, in the circumstances of this case, to give judgments to the various subcontractors in proper proportions. Our Rule 41 (a) (1) provides:
The court, on its own motion or on the motion of a party, may notify any person with legal capacity to sue and be sued and who appears to have an interest in the subject matter of any pending suit to appear as a party and assert his interest therein.
To the extent of the residue of $4,445.22, the subcontractors plainly “have an interest in the subject matter” of this suit, since they claim, and are found, to have the right to that money, and they wish it paid to them. As I understand the rule, the defendant could have moved that this notice be given them. Defendant has not done that — indeed, it has fought all along to keep the subcontractors entirely out of the case — but the court can do so on its own motion.2 The purpose of the third-party practice is to clear up in one litigation, so far as possible, monetary claims against the Government. Multiple or repetitious litigation is to be avoided where feasible.3 We can implement that purpose by *19treating the subcontractor plaintiffs, who are already here through their petition, as having been noticed in by the court under the rule, and as each having demanded his share of the $4,445.22. I would follow that route instead of dismissing them entirely from this case — a path which leaves them wholly dependent upon the future good-will of the defendant (either in paying out the money itself, or in bringing an interpleader suit, as the court recommends).

 1 do not read the rule as limited to persons who could, on their own, sue the United States directly in this court, so long as the noticed person appears to have an interest in the subject matter of the suit and is noticed in by the court on its own motion or at the behest of a proper party.


 Cf. Bowser, Inc. v. United States, 190 Ct. Cl. 441, 451, 420 F. 2d 1057, 1063 (1970) (Davis, J., concurring).